19-48843-pjs   Doc 10   Filed 06/17/19   Entered 06/17/19 12:27:59   Page 1 of 9
19-48843-pjs   Doc 10   Filed 06/17/19   Entered 06/17/19 12:27:59   Page 2 of 9
19-48843-pjs   Doc 10   Filed 06/17/19   Entered 06/17/19 12:27:59   Page 3 of 9
19-48843-pjs   Doc 10   Filed 06/17/19   Entered 06/17/19 12:27:59   Page 4 of 9
19-48843-pjs   Doc 10   Filed 06/17/19   Entered 06/17/19 12:27:59   Page 5 of 9
19-48843-pjs   Doc 10   Filed 06/17/19   Entered 06/17/19 12:27:59   Page 6 of 9
19-48843-pjs   Doc 10   Filed 06/17/19   Entered 06/17/19 12:27:59   Page 7 of 9
19-48843-pjs   Doc 10   Filed 06/17/19   Entered 06/17/19 12:27:59   Page 8 of 9
19-48843-pjs   Doc 10   Filed 06/17/19   Entered 06/17/19 12:27:59   Page 9 of 9
